Citation Nr: 0116058	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  94-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Waco, Texas.  This case was previously before 
the Board in June 1996 and August 2000, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

In his January 1994 substantive appeal (VA Form 9), the 
veteran indicated that he desired a travel Board hearing at 
the local RO.  A travel Board hearing was scheduled in May 
2001, in compliance with an August 2000 Board remand.  
However, in April 2001 correspondence, the veteran canceled 
his request for a travel Board hearing.  In view of the 
foregoing, the Board is satisfied that the veteran's travel 
Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2000).

The Board notes that during the pendency of the appeal, the 
RO granted a 40 percent evaluation for the veteran's service-
connected low back strain.  While the veteran appealed the 
RO's August 1993 rating decision continuing the 10 percent 
evaluation of his low back disability, the subsequent partial 
grant of 40 percent does not terminate the issue on appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected low back strain is 
manifested by no more than severe symptoms; the evidence 
indicates that current back symptomatology is partially 
attributable to nonservice-connected degenerative disc 
disease of the lumbar spine.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for the veteran's service-connected low back strain 
have not been met.  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, an August 1972 rating decision granted service 
connection for low back strain, and assigned a 10 percent 
disability evaluation.  That decision was based on service 
medical records showing treatment for low back strain, and 
current findings on VA examination.  The RO continued this 10 
percent evaluation in June 1974, March 1982, and July 1985.  
Based on private medical reports from June 1985 to December 
1987, a February 1988 rating decision continued the 10 
percent rating for the veteran's service-connected low back 
strain, and denied service connection for lumbar disc 
disease.  A June 1989 rating decision confirmed the 10 
percent evaluation of the veteran's low back strain.  
Following a May 1990 personal hearing, a July 1990 hearing 
officer's decision continued the 10 percent evaluation of the 
veteran's service-connected low back disability.

In a March 1991 decision, the Board denied an increased 
rating for the veteran's service-connected low back strain.  
Therein, the Board explained that the medical evidence showed 
that the veteran's current low back pain was related to 
multiple post-service work-related injuries.

During a June 1993 VA examination, the veteran complained of 
low back pain radiating into both legs with occasional 
numbness.  A physical examination revealed a full range of 
motion of the lumbar spine with complaints of pain on 
flexion.  Straight leg raising was negative on the right, and 
positive on the left at 60 degrees.  X-rays of the lumbar 
spine were normal.  The diagnostic impression was low back 
strain with a positive left straight leg examination but a 
full range of motion.

Consequently, an August 1993 rating decision continued the 10 
percent evaluation of the veteran's service-connected low 
back strain.  The veteran subsequently perfected an appeal as 
to this issue.

During a May 1994 personal hearing, the veteran testified 
that he experienced low back pain with recurrent muscle 
spasms, requiring the use of a back support.  Transcript (T.) 
at 4-5 and 8.  He explained that his back problems interfered 
with his sleep, and indicated that he experienced morning 
stiffness.  T. at 5-6.  The veteran reported taking pain 
medication for his low back disability.  T. at 7.

On VA examination in June 1994, the veteran explained that he 
initially injured his low back while lifting telephone poles 
during service in 1968, and reported re-injuring his back 
when hit by a forklift during post-service employment in 
1975.  Current complaints included pain in the low lumbar 
region with some radiation into the anterior aspect of both 
thighs.  An examination of the spine revealed normal lateral 
bending in both directions.  On forward flexion, the veteran 
was approximately six inches short of touching the floor with 
his outstretched hands.  An X-ray study of the lumbosacral 
spine was normal.  The diagnostic assessment was history of 
musculo-ligamentous sprain of the lumbosacral spine initially 
in 1968 and apparently again in 1975 with intermittent 
episodes of residual back pain.  The examiner concluded that 
there was mild impairment of back function.

Based on this evidence, an August 1994 hearing officer's 
decision confirmed the 10 percent evaluation of the veteran's 
service-connected low back strain.

The Board remanded the case for further development in June 
1996.  In particular, the Board directed the RO to obtain all 
outstanding medical records reflecting treatment for the 
veteran's service-connected low back strain, and to schedule 
a current VA examination to determine the etiology and 
severity of all pathology of the back.

In compliance with the June 1996 remand, the RO obtained VA 
outpatient treatment records from November 1993 to August 
1996.  A June 1994 report notes treatment for chronic low 
back pain.  During April 1995 treatment, the veteran provided 
a 20-year history of periodic low back pain.  A physical 
examination revealed scoliosis at L5 with a decreased range 
of motion.  Degenerative joint disease was diagnosed in 
February 1996.

During a January 1997 VA examination, the veteran explained 
that he initially experienced low back pain after lifting 
poles in service, and reported sustaining two back injuries 
during post-service employment.  On physical examination, the 
veteran walked slowly and used a cane.  According to the 
report, he made some "moaning and groaning noises" while 
walking and taking off his clothes.  A paraspinal muscle 
spasm was noted on palpation of the lumbar spine.  Range of 
motion of the spine revealed flexion to 20 degrees, extension 
to 5 degrees, and no lateral rotation.  Straight leg signs 
were positive bilaterally at 45 degrees.  Reflexes were 
absent in the ankles, and were 2+ in the knees.  The veteran 
could walk "mildly" on his toes.  There was no loss of 
sensation to pinprick in the legs or thighs.

X-rays of the lumbosacral spine were normal.  A magnetic 
resonance imaging (MRI) study showed a minimal disc bulge of 
the L3-4 and L4-5 disc.  Degenerative lumbar spine disease 
was diagnosed.  The examiner explained that the veteran 
experienced "essentially no extension or lateral rotation," 
and a loss of motion in the lumbar spine "from 90 degrees to 
only 20 degrees."  In addition, he noted that the veteran 
showed evidence of pain with walking and motion in his back.  
The physician concluded that the veteran's disc pathology was 
unrelated to service.

Based on this evidence, an August 1997 rating decision 
granted a 40 percent rating for the veteran's service-
connected low back strain.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, the RO 
has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).  However, pyramiding (the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes) is to be 
avoided when rating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2000).  It is possible for a veteran to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.  However, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board has considered the veteran's complaints of chronic 
low back pain, as well as examination evidence of pain with 
walking and motion of the spine.  The medical evidence of 
record documents the severe and chronic nature of the 
veteran's low back strain, and demonstrates increased 
disability due to back pain.  However, these records 
consistently attribute a measure of the veteran's back pain 
to his nonservice-connected degenerative disc disease.  While 
a January 1997 MRI study showed a minimal disc bulge of the 
L3-4 and L4-5 disc, the examiner concluded that the disc 
pathology was unrelated to service.  Consequently, this 
symptomatology may not be considered in determining the 
degree of disability attributable to the veteran's service-
connected low back strain.

The veteran's low back strain is currently evaluated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which pertains to lumbosacral strain.  A 40 
percent evaluation is the maximum available under that 
diagnostic code, contemplating severe symptoms such as 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

The Board notes that the currently assigned 40 percent 
evaluation is also the maximum available based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  It would also constitute the maximum allowable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2000) pertaining to arthritis, as these codes provide 
that arthritis will be rated under the codes for limitation 
of motion.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
As the veteran's spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2000) is not warranted.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
objective complaints of pain.  See DeLuca, 8 Vet. App. at 
205.  The veteran's manifested symptoms, such as a limitation 
of lumbar motion and low back pain, are clearly contemplated 
within the 40 percent evaluation assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

The percentage ratings under the Rating Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 40 percent 
schedular evaluation currently assigned.  What the veteran 
has not shown in this case is that his low back strain, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

As the preponderance of the evidence shows that the criteria 
to warrant an evaluation in excess of 40 percent for service-
connected low back strain have not been met, an increased 
rating, therefore, is not warranted at this time.  The Board 
emphasizes that the evidence in this case is not so evenly 
balanced as to require application of the provisions of 38 
U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.


ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back strain is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

